1    DAN M. WINDER, ESQ.
     Nevada State Bar No. 1569
2    KRISTINA MILETOVIC, ESQ.
     Nevada State Bar No. 14089
     LAW OFFICE OF DAN M. WINDER, P.C.
3    3507 W. Charleston Blvd.
     Las Vegas, NV 89102
4    Telephone: (702) 474-0523
     Facsimile: (702) 474-0631
5    winderdanatty@aol.com
     km@attorneydanwinder.com
6

7

8

9

10

11

12

13
                                 UNITED STATES DISTRICT COURT
14
                                         DISTRICT OF NEVADA
15
      NORI EVANS, an individual,                           Case No: 2:15-cv-01136-MMD-(CWH)
16
                                       Plaintiff,
17    vs.                                        MOTION TO WITHDRAW AS COUNSEL
                                                                AND
18
      UNIVERSITY MEDICAL CENTER, a.k.a.           REMOVE COUNSEL FROM SERVICE
19    UNIVERSITY MEDICAL CETNER OF                  LIST AND [PROPOSED] ORDER
      SOUTHERN NEVADA, a.k.a. UMC, a
20    political subdivision of Nevada; DOES I-V;
      ROES VI-X,
21
                                       Defendants.
22
            Pursuant to LR IA 11-6(b) and (e), Kristina Miletovic, Esq., hereby moves this Court for
23
     an Order to withdraw and remove her from all service lists, including the court’s electronic
24   notification list, in the above-captioned case.
25          After October 12, 2018, attorney Miletovic will no longer be employed by The Law Office

26                                                     1

27

28
1
     of Dan M. Winder, P.C. The Law Office of Dan M. Winder, P.C. still represents Plaintiff.
2           Respectfully submitted this 9th day of October, 2018.
3                                                       LAW OFFICE OF DAN M. WINDER, P.C.
4                                                       __/s/ Kristina Miletovic____________
                                                        DAN M. WINDER, ESQ.
5                                                       Nevada State Bar No. 1569
                                                        KRISTINA MILETOVIC, ESQ.
                                                        Nevada State Bar No. 14089
6

7

8                                                IT IS SO ORDERED
9
                                                 ___________________________________
10                                               U.S. DISTRICT MAGISTRATE JUDGE

11                                                        October 11, 2018
                                                 DATED: ___________________________
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26                                                  2

27

28
1
                                 CERTIFICATE OF SERVICE
2          Pursuant to LR 5-1, I hereby certify that I am an employee of the LAW OFFICE OF DAN
3    M. WINDER, P.C., and that on the 9th day of October, 2018, I served the foregoing MOTION
4    TO WITHDRAW AS COUNSEL AND REMOVE COUNSEL FROM SERVICE LIST AND

5    [PROPOSED] ORDER on counsel as follows:

6
           Via this Honorable Courts CM/ECF System to:
7

8
                                     Jeffrey I. Pitegoff, Esq.
9                                  Nevada State Bar No. 5458
                                   PITEGOFF LAW OFFICE
10                              330 E. Charleston Blvd., Suite 100
                                      Las Vegas, NV 89104
11                                     Tel: (702) 808-7976
                                     jpitegoff@yandex.com
12                        Attorney for Defendant University Medical Center
13
                ____/s/ Kristina Miletovic____________________________________
14
                         Employee of the Law Office of Dan M. Winder P.C.
15

16

17

18

19

20

21

22

23

24

25

26                                               3

27

28
